Citation Nr: 0900565	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for keloid scars resulting from VA 
coronary artery bypass graft surgery in April 1999.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for stomach infections resulting from VA 
coronary artery bypass graft surgery in April 1999.

3.  Entitlement to an original rating greater than 30 percent 
for chronic epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The Board considers that the claims for 38 U.S.C.A. § 1151 
for keloid scars and infections resulting from VA coronary 
artery bypass graft surgery in April 1999 should be 
represented as two separate claims.  Consequently, the issues 
on appeal have been restyled as set forth on the first page 
of this decision. 

The issues concerning 38 U.S.C.A. § 1151 for stomach 
infections resulting from VA coronary artery bypass graft 
surgery in April 1999 and the disability evaluation assigned 
for chronic epididymitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Competent medical evidence indicates that the veteran's 
keloid scars are the result of coronary artery bypass surgery 
in 1999 at the VA Medical Center in Durham, North Carolina 
due to an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for keloid scars have been met.  38 U.S.C.A § 1151 (West 
2002); 38 C.F.R. § 3.361(d)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2006 and March 2007.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The Board has reviewed all the evidence in the veteran's 
claims file, which includes written contentions, treatment 
records, VA medical records and examination reports.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Background

The veteran underwent coronary artery bypass graft surgery in 
April 1999 at the VA Medical Center in Durham, North 
Carolina.  He subsequently developed keloid scarring at the 
site of the surgical incision.  

VA medical opinions were obtained in May 2007 and June 2007 
to assist in development of the veteran's claim.  Both 
examiners conducting those examinations noted that veteran 
underwent coronary bypass surgery in 1999 without apparent 
complications.  After surgery, he developed hypertrophic 
scars at mid-line sternotomy site and on his abdomen where 
drains were placed.  He was referred to dermatology service 
and has been followed for treatment, including topical 
medications and intralesional steroid injections to help 
soften and decrease the size of the scars.  

The case review prepared for the Chief, Cardio-Thoracic 
surgery noted that there does not seem to be anything from 
the records to suggest that sternal wound healing or 
superficial sternal incision infection was ever a problem.  
The examiner deferred to dermatolgy regarding the standard 
treatment of keloids with multiple injections.  The examiner 
also offered that it seemed reasonable to compensate the 
veteran appropriately given the chronic nature of the 
problem, however the veteran's pathology does not seem to 
have resulted from anything related to sternotomy or coronary 
bypass grafting.

The June 2007 dermatology report, prepared by the Chief of 
Dermatology, noted that the veteran has had unfortunate 
complications of surgery, but he could find no evidence of 
failure to exercise degree of care that would be expected.  
The examiner offered that hypertrophic scars/keloids are 
unpredictable in their onset.  Some people are susceptible to 
forming them.  The examiner also noted that scar formation is 
generally discussed in the consent process, but hypertrophic 
scars are unusual and not a foreseeable complication unless a 
patient has prior history of keloid formation, which is not 
the case with this veteran.

The examiner also recognized that the veteran was 
appropriately referred to dermatology service in a timely 
manner.  He has had therapy with some initial response.  More 
recently the involved areas appear to be getting infected 
with drainage.  Additional therapies have been evaluated 
including re-excision and he is awaiting follow-up by plastic 
surgery for this and/or local radiation therapy, which was 
considered to be appropriate attempts at treatment.




Analysis

In the present case, the veteran contends that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 is warranted for 
residuals of surgical procedure performed at a VAMC in 1999.  
Specifically, the veteran contends that he has keloid scars 
resulting from the surgery.

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received after his 1999 surgery.  Thus, this claim must 
be decided under the current, post October 1, 1997, version 
of 38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  

See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2008).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008).

The claims file appears to have been supplemented with 
treatment records available in the VA computer data base.  
Consequently, the Board was unable to locate within the 
claims file a copy of a signed consent form, which would be 
located in the actual patient file and not in a computer data 
base, or, for that matter, to identify any notation in the 
treatment records that the informed consent procedures were 
followed.  

Notwithstanding, the record clearly establishes that the 
veteran's keloid scars were not the product of VA treatment 
that was careless, negligent, or otherwise administered in 
some degree of error as set forth above.  Both the May 2007 
and June 2007 VA consultation reports outlined above were 
generated after a file review and support such a conclusion. 

On the other hand, the June 2007 dermatology report documents 
that scars are generally discussed in the consent process, 
but examiner pointed out that the type of scar formation in 
this case is unpredictable and not a foreseeable consequence 
of the surgery.  Assuming arguendo that a signed consent 
document exists, the Board is of the opinion that obtaining a 
copy of any consent form associated with the April 1999 
surgery would be pointless since the type of scar formation 
in this case was unpredictable and unforeseeable.  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In consideration of the foregoing legal principles together 
with the June 2007 case review report, the Board concludes 
that the formation of keloid scars was an event not 
reasonably foreseeable and, accordingly, section 1151 
benefits are warranted for the formation of keloid scars.


ORDER

Entitlement to compensation benefits for keloid scars 
pursuant to the provisions of 38 U.S.C.A. § 1151 is granted.






REMAND

While the record establishes that the formation of keloid 
scars was not a foreseeable consequence of the surgery, the 
record does not as clearly indicate whether the veteran's 
infections were the result of the keloid scars and/or whether 
such infections were a foreseeable consequence of his 
surgery.  The Board is of the additional opinion that the 
AMC/RO should obtain a copy of any consent form signed by the 
veteran in association with his April 1999 surgery, which may 
provide material information necessary for the resolution of 
this matter.  

In addition, while the veteran has characterized his 
infections as "stomach infections", the record suggests 
that the infections may be more appropriately localized to 
the surgical incisions.  Consequently, another medical 
opinion would materially assist in the description of the 
infections and the development of this aspect of the appeal.  

With respect to the veteran's increased rating claim, he was 
most recently afforded a VA examination for his chronic 
epididymitis on January 31, 2008.  The examiner documented 
that he had reviewed the local medical records, but the 
claims file was not requested.  The Board observes that the 
examination report contained a medical history that contained 
material inaccuracies.  For example, the examiner reported no 
voiding problems or history of urinary tract infections 
(UTI); whereas the claims folder contains a number of 
references to voiding as well as multiple indications as to 
UTI's.  

Medical examinations must be thorough and take into account 
the records of prior examinations and treatment.  The Court 
has concluded that an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, the January 2008 examination is 
inadequate for rating purposes and another examination should 
be afforded to comply with the duty to assist.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain complete 
records of April 1999 hospitalization 
for the veteran from the VAMC in 
Durham, North Carolina, including 
documentation of informed consent for 
the veteran's coronary artery bypass 
graft and associate these records with 
the claims file.

The AMC/RO should also contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for his chronic 
epididymitis since January 2008.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After obtaining the VA 
hospitalization and treatment records, 
the AOJ should arrange for the veteran 
to be afforded a VA examination by an 
appropriate physician.  The relevant 
records in the claims file must be 
available to, and reviewed by, the VA 
examiner.  A review of the records 
should include the April 1999 
hospitalization records and, if 
available, the informed consent 
documentation from the veteran prior to 
the April 1999 coronary artery bypass 
graft [CABG].

Following a review of the record, and 
physical examination of the veteran, 
the examiner should describe any 
residual infections and provide the 
following opinions:

        a) Is it at least as likely 
as not (a 50 percent or higher 
probability) that the veteran 
experiences chronic infections 
caused by the veteran's keloid 
scars and/or his CABG?

	b) If related to the CABG 
procedure, was the proximate cause 
of the stomach infections 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of VA in furnishing the 
April 1999 hospital care or 
medical or surgical treatment?

	c) In April 1999 was the type 
of infection a risk that a 
reasonable health care provider 
would have considered to be an 
ordinary risk of CABG?

3.  The veteran should also be afforded 
a genitourinary examination by a VA 
physician in order to determine the 
severity of his service-connected 
chronic epididymitis.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be 
reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, 
the examiner should opine as to the 
nature and severity of any residuals 
resulting from the veteran's chronic 
epididymitis discussed in terms of the 
relevant evaluation criteria.  If the 
examiner cannot express such opinion(s) 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


